DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-27-2021 has been entered.
 
ELECTION/RESTRICTION
Claims 1-7, 14-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-26-2020.  Claims 8-13 are pending. If the claims become in condition for allowance, it would be helpful if the withdrawn claims could be cancelled in order to avoid another action.  
			Original presentation
Newly submitted claim 13 and 30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claims 13 and 30 are seen as a different invention, since the specification discloses “in another embodiment” the device is configured to dislodge the submergible body…. (0077).  In addition, it does not make sense to have the submergible body dislodged from the lumen, when it has already been pierced as in claim 8.  This argument is removed due to applicant’s argument.  Since, Applicant has received an action on the merits for the originally presented s 13 and 30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
		Status of the claims
Claims 8-13 were pending.  Claim 10 has been cancelled, and new claim 30 added.  Claims 13 and 30 have been withdrawn due to Original Presentation.  
REMARKS
The addition of claim limitations in much lighter print are very hard to read, as is the very tiny print which has been lined through.  
Also, in claim 11, 2nd line, “couple” should be -coupled- .  


	Claim Rejections – 35 USC SECTION 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Sharpin (2014/0255984) or Mollstam et al. (6,105,760) in view of Hillman (2009/0311199) and further in view of Clarkson (2007/0023299) and McKenna (2001/0004054).  
	Sharpin discloses a method of tracking the spread of microorganisms using a mechanism where the container 20000 can be plastic  with a barrier assembly 2024 and 2026 and a first release assembly 2028 (para. 0336,  0337).  The growth medium can be held in a pouch inside the container (paragraph 0327) and a piercing member can pierce the barrier 2008, to allow the contents to mix with the contents of the main compartment 2018 (0356, 0358, 0359).  The reference discloses that the invention can be used for any material which may be dissolved or suspended in any fluid (0366).  The reference discloses that sample of foodstuff can be tested (0375).  Mollstam et al. discloses a  container with a compartment inside where cutting means are used to cut the top and bottom layers and through the port to release the first component into the second compartment (abstract).  The reference discloses that containers with separate packaging of dried cultures could be  added to a liquid (para. 10 under Brief Summary).  The container keeps the first component which may be moisture sensitive from a liquid component (para. 11).  The first compartment below the foil layer inside a second compartment can be made of foil, with a plastic layer on the surface (Detailed description, para. 6).  Packets are referenced in the sealed area 40 .  The packets remain sealed after being severed from the tube.  The packet is positioned beneath the thin puncturable foil layer (24, (para. 7).  A straw punctures the foil layer, and cuts through both layers 26 and 28 of compartment 20.  The cutting causes the first component C to be released into compartment 10 into a liquid (para. 8, DD).  Claim 8 differs from the references in the step of having the claimed bacteria in a moisture resistant barrier package.  
Hillman discloses a composition for whiting teeth using a composition containing non-pathogenic hydrogen peroxide producing bacteria and a LDH deficient bacteria (abstract and  para. 0012).  Therefore, as it was known to make a moisture resistant barrier containing various ingredients, it would have been obvious to substitute the composition of Hillman in the container of Sharpin and Mollstam et al. , so that it could be dispensed into the lumen of the bottle, since Sharpin discloses that the apparatus can be used for any material which may be dissolved or suspended in any fluid and Mollstam et al. discloses that bacteria can be in the packet.  Claim 8 has been amended to require that the lumen contains a submergible body .. where the lumen has an upper stop and lower stop to retain the submersible body within the lumen, and that the dispensing mechanism .. to dispense the bacterial preparation occurs on passage of the consumable aqueous solution through the lumen.     Clarkson discloses a dispensing closure to dispense a product into a container, with a neck of the container, the body having securing…a compartment to contain the product to be dispensed and fit in  the container neck with walls and a frangible bottle wall, with cutting means (0011).  One can see from fig’s 5 and 6 that there is a top wall 18, and bottom wall which holds the additive in place.   The claim further requires that an aqueous solution is passed through the lumen.  This is seen as an obvious limitation, as some type of liquid must be added to the container in order to have a beverage.  In addition, claim 8 is to a device, and adding a liquid is a method limitation in a device type claim, and is not given weight.  Therefore, it would have been obvious to use parts that hold an additive as disclosed by Clarkson in the composition of the combined references, and it would have been obvious to pass a liquid through the device in order to make a beverage.   
Claim 8 has been amended to require a flow path for the content of the beverage.   McKenna et al. discloses a two compartment container designed for addition of a moisture sensitive first component as in the first compartment to a liquid located in the second compart just prior to consumption of the liquid .  The first compartment can be manually punctured or cut (0024).  The container is seen to have a flow path for the contents to be sucked out of the container with a straw.   Therefore, it would have been obvious to have a flow path as disclosed by McKenna in the container of the combined references.  
Claim 9 requires a packet enclosing the beverage additive that is impermeable to water.    The reference discloses a barrier which is impermeable and water proof (0343 Sharpin).  
	The device is seen to be coupled in the beverage container as in claim 11 (figure on front page of patent). Mollstam et al. discloses a beverage container with a packet (first page of patent).  
	Claim 12 further requires a dispensing device configured to puncture the submergible body.   Sharpin discloses that a first barrier 2008 can be pierced with teeth, as could a second barrier which may be teeth (0343, 0344, 0345). Also, Clarkson discloses a sharp device designed to do such (drawing on page 1, no. 31).  Also,  Mollstam et al. discloses a package that can be penetrated with a straw (para. 21  and claim 1),  and that it ruptures the barrier.  

ARGUMENTS
	The arguments presented 10-27-21 have been considered but are not persuasive. 
Applicant argues that the reference to Sharpin teaches a device for characterizing soil samples, and does not teach all the limitations.   The reference discloses that the invention can be used for any material which may be dissolved or suspended in any fluid (0366).
	Applicant argues that the use of a lumen and a submersible body therein is not disclosed.  This is not seen as in Sharpin the growth medium can be held in a pouch inside the container (paragraph 0327) and a piercing member can pierce the barrier 2008, to allow the contents to mix with the contents of the main compartment 2018 (0356, 0358, 0359).  The liquid in the container would also be dispensed into a liquid flow exiting a container.  However, this is a method limitation in an apparatus claim and is not given weight.  
	As to claim 9, the pouch of Sharpin (para. 0327) corresponds to a packet.  
As to claim 12 applicants, argue that no submergible body is found in the lumen of the container.  Applicant’s specification discloses that the submergible body (packet) can be positioned within an aperture or a lumen or passage of the beverage container (para. 0013)   Therefore the “lumen”  is taken to be the neck of the bottle as in fig. 3.  as in Sharpin (fig. 1, 2012).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 2:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-----direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793  
11-18-2021 HFH